     Case 2:19-cv-01616-JAM-CKD Document 36 Filed 07/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENDALL BURTON,                                    No. 2:19-cv-1616 CKD P
12                         Plaintiff,
13            v.                                         ORDER
14    MESKATH UDDIN, et al.,
15                         Defendants.
16

17           Plaintiff seeks an extension of the discovery deadline. To the extent plaintiff wishes to

18   serve more discovery requests, his request is not timely as the deadline to serve discovery has

19   passed and plaintiff has not explained why his request for more time is late. See Fed. R. Civ. P.

20   6(b). In all other respects, plaintiff fails to demonstrate good cause for an extension of the

21   discovery deadline.

22           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request to extend the discovery

23   deadline (ECF No. 35) is denied.

24   Dated: July 23, 2020
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27   1
     burt1615.den
28
